Exhibit 10.1

AMENDMENT TO PURCHASE AND SALE AGREEMENT

THIS AMENDMENT TO PURCHASE AND SALE AGREEMENT (this “Amendment”) is entered into
effective as of August 19, 2013, between OKLAHOMA CARE GROUP, LP, a Delaware
limited partnership (“Seller”), and CHP PARTNERS, LP, a Delaware limited
partnership (“Purchaser”).

RECITALS

A. Seller and Purchaser have entered into a Purchase and Sale Agreement, dated
as of July 3, 2013 (the “Agreement”), with respect to certain properties as more
particularly described therein. Capitalized terms used in this Amendment without
definition have the same meanings ascribed to those terms in the Agreement.

B. The Property is subject to that certain Declaration of Covenants, Conditions
and Restrictions recorded in Official Records Book 7387, Page 1892, public
records of Oklahoma County, Oklahoma, and that certain Declaration of Covenants,
Conditions and Restrictions recorded in Official Records Book 7012, Page 0138,
public records of Oklahoma County, Oklahoma (together, the “Declarations”).

C. In Purchaser’s Title Notice, Purchaser requested that Seller provide certain
estoppels related to the Declarations.

D. In connection therewith, Seller and Purchaser now wish to modify the terms of
the Agreement as set forth in this Amendment.

NOW, THEREFORE, for and in consideration of the foregoing recitals, which are
incorporated herein, and other good and valuable consideration, the receipt and
sufficiency of which are acknowledged,

Purchaser and Seller agree as follows:

1. Additional Defined Terms. The following defined term is hereby added to
Article I of the Agreement:

“Declarations.” That certain Declaration of Covenants, Conditions and
Restrictions recorded in Official Records Book 7387, Page 1892, public records
of Oklahoma County, Oklahoma, together with that certain Declaration of
Covenants, Conditions and Restrictions recorded in Official Records Book 7012,
Page 0138, public records of Oklahoma County, Oklahoma.

2. No Violations Under Declarations. The following is hereby added to the
Agreement as Section 9.2(o) thereof:

“(o) To Seller’s knowledge, there are no violations and/or defaults under the
Declarations, and Seller is not aware of any facts that, with the passage of
time or the giving of notice, would constitute a violation and/or default under
the Declarations.”



--------------------------------------------------------------------------------

3. Due Diligence Period and Additional Deposit. Purchaser hereby confirms that
the Due Diligence Period expires as of 5:00 p.m. (Eastern Time) on the date
hereof, and that Purchaser has elected to proceed to Closing upon the terms and
conditions set forth in the Purchase Agreement. Accordingly, Purchaser waives
its right to deliver a Termination Notice as set forth in Section 2.3 of the
Purchase Agreement and confirms its obligation to deliver the Additional Deposit
to Escrow Agent on or before Tuesday, August 20, 2013.

4. Miscellaneous: Except as expressly modified herein, the Agreement remains in
full force and effect and Purchaser and Seller ratify and affirm the Agreement
as modified herein. This Amendment may be executed in one or more counterparts,
each of which shall be deemed an original and all of which shall constitute the
same instrument. This Amendment may be executed via facsimile or by “PDF scanned
signature” and that facsimile or PDF shall be deemed an original for all
purposes. If a provision of this Amendment conflicts with a provision of the
Agreement, this Amendment shall supersede and control. All capitalized terms and
phrases used in this Amendment, if not defined in this Amendment, shall have the
same meaning as assigned to them in the Agreement.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

2



--------------------------------------------------------------------------------

SELLER:

 

OKLAHOMA CARE GROUP, LP, a Delaware limited partnership

By:   Oklahoma Care Group GP, LLC, a Texas limited liability company, its
general partner   By:   / s/ Craig W. Spaulding   Name:   Craig W. Spaulding  
Title:   Manager

 

S-1

Signature Page to Amendment to Purchase Agreement (Oklahoma)



--------------------------------------------------------------------------------

PURCHASER:

 

CHP PARTNERS, LP, a Delaware limited partnership

By:   CHP GP, LLC, a Delaware limited liability company, its General Partner  
By:   CNL Healthcare Properties, Inc., a Maryland corporation, its sole member  
  By:   /s/ Tracey B. Bracco     Name:   Tracey B. Bracco     Title:   Vice
President

 

S-2

Signature Page to Amendment to Purchase Agreement (Oklahoma)